780 N.W.2d 838 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
Cleinte J. BUCKNER, Defendant-Appellee.
Docket No. 140530. COA No. 281384.
Supreme Court of Michigan.
April 30, 2010.

Order
On order of the Court, the application for leave to appeal the January 21, 2010 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals. The evidence, when taken in the light most favorable to the prosecution, showed that the defendant did not act in self-defense when he fired a series of deadly shots at the victim. Whether the victim was armed with a gun was a factual issue during the trial. A reviewing court must resolve all reasonable inferences and facts in favor of the verdict. People v. Nowack, 462 Mich. 392, 614 N.W.2d 78 (2000). Hence, the Court of Appeals should have considered whether the defendant's use of deadly force was justified where the victim was unarmed. We REMAND this case to the Court of Appeals for consideration of the other issues raised by the defendant but not addressed by that court during its initial review of the case.
MARILYN J. KELLY, C.J., would grant leave to appeal.